J-S55043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD PHILLIPS                            :
                                               :
                       Appellant               :   No. 881 WDA 2019

        Appeal from the Judgment of Sentence Entered January 11, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0000943-2016


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                       FILED NOVEMBER 12, 2019

        Appellant, Edward Phillips, pro se, appeals from his judgment of

sentence of 30 to 60 months of confinement, which was imposed after he

pleaded guilty to four counts of intentionally possessing a controlled or

counterfeit substance by a person not registered and to one count each of:

possession of a small amount of marijuana; persons not to possess, use,

manufacture, control, sell or transfer firearms; firearms not to be carried

without a license; flight to avoid apprehension, trial or punishment; and false

identification to law enforcement authorities.1 We quash the appeal.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
135 P.S. § 780-113(a)(16), (31), and 18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1),
5126(a), and 4914(a), respectively.
J-S55043-19


       Appellant pleaded guilty to the aforementioned charges on January 11,

2017, and was sentenced on January 11, 2018.2 On June 7, 2019, Appellant,

acting pro se, filed a notice of appeal. In the notice of appeal, Appellant stated

that he was appealing “from the order entered in this matter on 11 day of

January, 2017.”3

       We quash Appellant’s appeal, because, under Pa.R.A.P. 903, an appeal

“shall be filed within 30 days after the entry of the order from which the appeal

is taken.” “Because this filing period is jurisdictional in nature, it must be

strictly construed and may not be extended as a matter of indulgence or

grace.” Commonwealth v. Gaines, 127 A.3d 15, 17 (Pa. Super. 2015) (en

banc) (citation and internal quotation marks omitted).       Appellant thus had

until February 12, 2018, to file an appeal from the judgment of sentence

entered January 11, 2018.4 As Appellant did not file his notice of appeal until




____________________________________________


2 Neither the notes of testimony from Appellant’s guilty plea hearing nor those
from his sentencing hearing were transcribed.
3 Appellant’s brief to this Court does not include “[t]he text of the order or
other determination from which an appeal has been taken or which is
otherwise sought to be reviewed” as required by Pa.R.A.P. 2115(a).
4Thirty days after January 11, 2018, was Saturday, February 10, 2018. The
next business day thereafter was Monday, February 12, 2018. See 1 Pa.C.S.
§ 1908 (“Whenever the last day of any such period shall fall on Saturday or
Sunday, . . . such day shall be omitted from the computation.”).



                                           -2-
J-S55043-19


June 7, 2019, his appeal is untimely.5           This Court therefore is without

jurisdiction to hear Appellant’s appeal.6

       Appeal quashed.


____________________________________________


5 Assuming we were to accept the date handwritten on the notice of appeal –
February 27, 2019 – instead of the date stamped on the notice of appeal by
the Criminal Division of the Department of Court Records of Allegheny County
– June 7, 2019 – as the date that the notice was filed for purposes of Pa.R.A.P.
903(a), Appellant’s appeal would still be untimely. See Commonwealth v.
Whitehawk, 146 A.3d 266, 268 n.3 (Pa. Super. 2016) (“under the ‘prisoner
mailbox rule’ a document is deemed filed when placed in the hands of prison
authorities for mailing”).
6 We note, however, that Appellant’s first issue on appeal is a challenge to the
trial court’s subject matter jurisdiction, Appellant’s Brief at 2-4, and “subject
matter jurisdiction[ is] an issue not susceptible to waiver.” Commonwealth
v. Jones, 929 A.2d 205, 208 (Pa. 2007); see also Commonwealth v.
Fields, 197 A.3d 1217, 1226 (Pa. Super. 2018) (en banc) (“Subject matter
jurisdiction is not susceptible to waiver.” (citation omitted)), appeal denied,
206 A.3d 1025 (Pa. 2019).

Subject matter jurisdiction is purely a question of law. Jones, 929 A.2d at
211. “Our standard of review is de novo, and our scope of review is plenary.”
Id. (citation omitted); see also Commonwealth v. McGarry, 172 A.3d 60,
65 (Pa. Super. 2017) (“[i]ssues pertaining to jurisdiction are pure questions
of law, and an appellate court’s scope of review is plenary”; “[q]uestions of
law are subject to a de novo standard of review” (citation omitted)), appeal
denied, 185 A.3d 966 (Pa. 2018).

       Controversies arising out of violations of the Crimes Code are
       entrusted to the original jurisdiction of the courts of common pleas
       for resolution. See 18 Pa.C.S. § 102. Every jurist within that tier
       of the unified judicial system is competent to hear and decide a
       matter arising out of the Crimes Code. Pa. Const. Art. 5, § 5
       (establishing the jurisdiction of the courts of common pleas within
       the unified judicial system).

Commonwealth v. Bethea, 828 A.2d 1066, 1074 (Pa. 2003). Appellant was
charged with violations of the Crimes Code, and, thus, the Court of Common
Pleas had jurisdiction to hear his case.

                                           -3-
J-S55043-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2019




                          -4-